Citation Nr: 0509522	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  04-00 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fractures of the right pubic area, healed fracture 
acetabulum, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for healed fractures 
of the right transverse process of L-2, L-3, L-4, currently 
rated as 40 percent disabling.  

3.  Entitlement to an increased rating for a scar of the 
right flank, with retained foreign body, currently rated as 
10 percent disabling.  

4.  Entitlement to a compensable rating for a scar of the 
right thorax.  

5.  Entitlement to a compensable rating for healed scars of 
the lumbosacral area.  

6.  Entitlement to compensable rating for skin graft scars of 
the right thigh.  

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to March 
1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office, in which the veteran's claims for increased 
ratings for residuals of fractures of the right pubic area, 
healed fracture acetabulum, a scar of the right flank, with 
retained foreign body, a scar of the right thorax, healed 
scars of the lumbosacral area, and skin graft scars of the 
right thigh were denied.  The rating action also increased 
the rating for healed fractures of the right transverse 
process of L-2, L-3, L-4, to 40 percent and the veteran's 
claim for entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) was denied.  A notice of disagreement 
(NOD) was received September 2002.  In December 2003, a 
statement of the case (SOC) was issued.  A substantive appeal 
(VA Form 9) was received in December 2003.  These issues are 
in appellate status.   

The issue of a compensable rating for a scar of the right 
thorax is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's residuals of fractures of the right pubic 
area, healed fracture acetabulum, results in moderate 
impairment of the right hip.  

2.  The veteran's healed fractures of the right transverse 
process of L-2, L-3, L-4, is productive of pronounced 
intervertebral disc syndrome.  

3.  The scar of the right flank, with retained foreign body 
is not deep and does not limit motion.  

4.  The healed scars of the lumbosacral area are not painful 
or unstable, do not cause limited motion, and does not cover 
an area or areas of 144 square inches (929 square 
centimeters) or greater.  

5.  The skin graft scars of the right thigh are not painful 
or unstable, do not cause limited motion, and do not cover an 
area or areas of 144 square inches (929 square centimeters) 
or greater.  

6.  The veteran completed three years of high school.

7.  The veteran last worked on a full time basis in 1980.

8.  The veteran's service connected disabilities are 
residuals of fractures of the right pubic area, healed 
fracture acetabulum rated as 20 percent disabling, a scar of 
the right thorax rated as 0 percent disabling, healed 
fractures of the right transverse process of L-2, L-3, L-4 
rated as 60 percent disabling, a scar of the right flank, 
with retained foreign body rated as 10 percent disabling, 
healed scars of the lumbosacral area rated as 0 percent 
disabling, and skin graft scars of the right thigh rated as 0 
percent disabling.  

9.  The veteran's service-connected disabilities are of such 
severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for residuals of 
fractures of the right pubic area, healed fracture 
acetabulum, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5255 (2004). 

2.  The criteria for a 60 percent evaluation for healed 
fractures of the right transverse process of L-2, L-3, L-4, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (effective prior to September 26, 2003).  

3.  The criteria for an evaluation in excess of 10 percent 
for a scar of the right flank, with retained foreign body 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, 4.118, Diagnostic Codes 7801-7805 (2002 and 2004).  

4.  The criteria for a compensable rating for healed scars of 
the lumbosacral area are not met.  38 U.S.C.A. § 1155 and 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 
4.118, Diagnostic Codes 7801-7805 (2002 and 2004).  

5.  The criteria for a compensable rating for skin graft 
scars of the right thigh are not met.  38 U.S.C.A. § 1155 and 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 
4.118, Diagnostic Codes 7801-7805 (2002 and 2004).  

6.  The criteria for a TDIU rating have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16(a), (b) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.   
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2004). 

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.

A.  Residuals of Fractures of the Right Pubic Area, Healed 
Fracture Acetabulum 

The veteran's residuals of fractures of the right pubic area, 
healed fracture acetabulum, is rated under the criteria for 
impairment of the femur contained in 38 C.F.R. § 4.71a, 
Diagnostic Code 5255.  This schedule provides for a 10 
percent evaluation when there is evidence of malunion of the 
femur with slight knee or hip disability.  Assignment of a 20 
percent evaluation is warranted when there is evidence of 
malunion of the femur with moderate knee or hip disability.  
Assignment of a 30 percent evaluation is warranted when there 
is evidence of malunion of the femur with marked knee or hip 
disability.  Assignment of a 60 percent evaluation is 
warranted when there is a false joint associated with the 
fracture of the surgical neck of the femur.  A 60 percent 
evaluation may also be assigned when there is nonunion of the 
fracture of the shaft or anatomical neck of the femur without 
loose motion and the weightbearing ability of the femur is 
preserved with the aid of a brace.  Assignment of an 80 
percent evaluation is warranted when there is nonunion of the 
fracture of the shaft or anatomical neck of the femur with 
loose motion (spiral or oblique fracture).  

Applying the aforementioned criteria to the evidence, the 
Board finds that the constellation of symptomatology 
associated with the veteran's service-connected residuals of 
fractures of the right pubic area, healed fracture 
acetabulum, more closely approximates the disability picture 
for a 20 percent evaluation for moderate impairment due to 
pain and limitation of right hip motion.  The January 2004 VA 
examiner indicated that the veteran had loss of motion on the 
right hip of a total of approximately 50 degrees.  The May 
2002 and January 2004 x-rays of the right hip revealed 
degenerative arthritis of the right hip area.  However, the 
evidence does not warrant an increased evaluation greater 
than 20 percent as there is no evidence of marked knee or hip 
disability associated with the service-connected residuals of 
fractures of the right public area, healed fracture 
acetabulum.  In this regard, the objective medical evidence 
shows that on examination in May 2002 the veteran did not 
have any point tenderness to palpation over the iliac area or 
over the pubis.  On examination in January 2004 the veteran 
had 90 degrees of flexion, 20 degrees of external and 
internal rotation with pain in the right hip and 20 degrees 
of abduction.  The VA January 2004 VA examiner indicated that 
the veteran guarded against examination, it was very hard to 
tell whether one was getting a valid examination, but he 
appeared to be in pain on attempts at all of these motions.  
There is no evidence of marked knee disability.  Resolving 
all doubt in the veteran's favor, the Board concludes that an 
increased evaluation, from 10 percent to 20 percent, is 
warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).  There is scarring present 
about the area of his fracture wound. This currently is not 
evaluated as a compensable residual disability of his 
service-connected residuals of fractures of the right pubic 
area, healed fracture acetabulum.  When examined in by the VA 
in May 2002 there was a four-inch scar over the right iliac 
area.  The scar was not tender to the veteran.  X-rays 
revealed a thin foreign body in the right pelvic area, which 
probably represented a small needle.  At the January 2004 VA 
examination there was a 5-inch wide and transverse scar over 
the right pelvic crest, which was nonadherent and nonpainful 
to the veteran to palpation.  He had no real functional 
impairment of the scar.  This level of symptomatology does 
not warrant a compensable rating under Diagnostic Code 7804 
for a superficial scar that is painful on objective 
examination.  See 38 C.F.R. § 4.118.  Owing to the size, 
location and effect of the veteran's scar, an evaluation 
under any other criteria for rating scars is not indicated.  

B.  Healed Fractures of the Right Transverse Process of L-2, 
L-3, L-4 

The veteran's healed fractures of the right transverse 
process of L-2, L-3, L-4, is rated as 40 percent disabling 
under Diagnostic Codes 5285 for residuals of a fracture of a 
vertebra and 5292 for limitation of motion of the lumbar 
spine.  

The schedular criteria by which back disorders are rated 
changed during the pendency of the veteran's appeal.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293; See also 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(effective September 26, 2003), codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243.  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  

The RO has evaluated the veteran's claim under both the old 
and new regulations in its December 2003 Statement of the 
Case.  

i.  Prior to September 26, 2003 

Under rating criteria in effect prior to September 26, 2003, 
residuals of a fracture of a vertebra was rated under 
Diagnostic Code 5285.  That provision provided that a 100 
percent rating was assigned if the disability was manifested 
by cord involvement, results in the veteran being bedridden, 
or requires long leg braces.  Without cord involvement, a 60 
percent rating was assigned if there was abnormal mobility 
requiring a neck brace (jury mast).  In all other cases, the 
disability was to be rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of a vertebral body.  38 C.F.R. § 
4.71a, Diagnostic Code 5285 (2002).  

Under rating criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine was rated as 40 
percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  

A 40 percent disability rating is assigned for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. 4.71a, 
Diagnostic Code 5295 (2002).

Prior to September 26, 2003, intervertebral disc syndrome was 
evaluated under 38 C.F.R. 4.71a, Diagnostic Code 5293.  A 40 
percent rating was warranted if it was severe, manifested by 
recurring attacks, with intermittent relief.  And a 60 
percent rating was warranted if it was pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc, with little intermittent relief.  
38 C.F.R. 4.71a, Diagnostic Code 5293.

The May 2002 VA lumbar spine x-ray showed severe degenerative 
arthritic changes all the way from the lower thoracic 
vertebrae to the interlumbar vertebrae with large osteophytes 
present anteriorly and narrowing of all of the intervertebral 
disc spaces from the lower to thoracic to all the lumbar 
areas.  This represented severe degenerative arthritic 
changes of the lumbar spine.  The January 2004 VA x-ray 
examination of the back revealed severe degenerative 
arthritis from T11 distally to L5 with anterior osteophyte 
formation and narrowing of all of the intravertebral disc 
space of the lumbar area.  Since the x-rays revealed 
intervertebral disc syndrome it is appropriate for the Board 
to evaluate the veteran's lumbar spine disability under 
Diagnostic Code 5293.  

The Board finds there does exist a basis upon which to 
predicate assignment of an increased evaluation for the 
veteran's lumbar spine disability under diagnostic code 5293 
for intervertebral disc syndrome.  At the May 2002 VA 
examination the veteran was able with some difficulty to 
stand on his heels and toes.  He used a cane and walked 
rather slowly.  The VA examiner's impression was that the 
veteran had significant impairment.  He currently used a cane 
and permanently had restrictions.  He was limited in the 
standing and walking for only short periods of time before 
resting.  He could not squat, lift over 15 pounds, stoop or 
kneel.  At the January 2004 VA examination lying down 
straight leg raising test was done to only 30 degrees before 
he had back pain.  He stated that he had some abnormal 
sensation when the VA examiner scratched him with light touch 
over the lateral aspect of both legs.  His reflexes were 
hypoactive in both lower legs.  At the knee and ankle areas, 
he had weakness in extension of both ankles against 
resistance.  The VA examiner thought that the veteran had 
significant functional impairment of minimal walking with a 
cane, probably not more than 15 minutes without a rest.  He 
could not climb, squat, bend over or lift.  Accordingly, the 
Board finds that in view of the fact that, with application 
of the previous criteria, the veteran is not rated at the 
maximum schedular evaluation of 60 percent under diagnostic 
code 5293, the evidentiary record supports elevation to the 
maximum rating of 60 percent for contemplated pronounced 
impairment.  

A higher rating is not warranted under diagnostic codes 5285, 
as the evidence does not show that the veteran's lumbar spine 
disability results in the veteran being bedridden, or 
requiring long leg braces.  The evidence showed that the 
veteran required the assistance of a cane to walk.  However, 
he was physically able to attend the May 2002 and January 
2004 VA examinations.  Therefore he is not bedridden.  

Regulations concerning functional loss are not applicable to 
increase the rating where a disability is rated at the 
maximum level provided by the diagnosis code under which it 
is rated, as is the veteran's situation.  See VAOPGCPREC 36-
97 (holding that consideration must be given to the extent of 
disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran 
had received less than the maximum evaluation" under 
diagnostic code 5293); see also Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (Court concluded that remand for the Board 
to consider functional loss due to pain was not appropriate 
where the claimant was already receiving the maximum 
disability rating available for limitation of motion.); 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) (although the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, the rating schedule 
does not require a separate rating for pain).  Therefore, 
because the functional loss is already being compensated, and 
because the veteran is receiving the maximum scheduler 
evaluation, an increased disability rating based on 
functional loss is not available.  

ii.  Effective September 26, 2003 

Effective September 26, 2003, vertebral fracture or 
dislocation, sacroiliac injury and weakness, and limitation 
of motion of the lumbar spine are evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
68 Fed. Reg. 51,454 (August 27, 2003) (codified at 38 C.F.R. 
§ 4.71a).  The General Formula provides that with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings are 
assigned:  

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.  

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.  

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  See Amendment to Part 4, 
Schedule for Rating Disabilities, Effective September 23, 
2002; See 67 Fed. Reg. 54345-54349  (August 22, 2002).

With respect to the revised rating criteria effective 
September 22, 2003, a 60 percent evaluation contemplates 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Such incapacitation is 
not shown by the evidence of record, and in any event, the 
Board has already awarded the veteran a 60 percent evaluation 
under the criteria effective prior to September 26, 2003.  An 
evaluation based on the combined neurologic and orthopedic 
manifestations would not yield an evaluation in excess of 60 
percent when combined under the provisions of 38 C.F.R. § 
4.25.  

As to the diagnostic criteria effective September 26, 2003, 
the Board notes that the veteran, under diagnostic code 5243, 
is not shown to have unfavorable ankylosis of the entire 
spine, which would warrant a 100 percent evaluation.  At the 
May 2002 VA examination and the January 2004 VA examination 
the veteran had very limited range of motion of the low back 
area.  These examinations have shown that the veteran retains 
the ability to move the lumbosacral spine.  

C.  Scars 

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002.  67 Fed. Reg. 49590 
(July 31, 2002).  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  

Under the criteria in effect prior to August 30, 2002, scars 
of the head, face or neck were rated under diagnostic code 
7800.  Diagnostic Codes 7801 and 7802 provide evaluations for 
scars resulting from burns.  38 C.F.R. § 4.118 (2001).  

Under the criteria in effect prior to August 30, 2002, a 10 
percent rating was warranted when superficial scars were 
poorly nourished with repeated ulceration.  38 C.F.R. § 
4.118, Diagnostic Code 7803.  A 10 percent rating may be 
assigned for scars, which are superficial, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  A disability evaluation in excess of 10 percent 
may be assigned under Diagnostic Code 7805, which evaluates 
scars based upon limitation of function of the part affected.  
See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).  

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion:  
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion:  Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation.  (See § 4.68 of 
this part on the amputation rule.)

The RO has evaluated the veteran's claims under both the old 
and new regulations in its December 2003 Statement of the 
Case.  

i.  Scar of the Right Flank, With Retained Foreign Body 

The veteran's service connected scar of the right flank, with 
retained foreign body, is currently rated as 10 percent 
disabling under diagnostic code 7804.  This is the maximum 
evaluation available under that code section under both the 
old and revised criteria.  

Regarding the question as to whether a higher evaluation 
would be available under either the revised diagnostic code 
7801 based on limited motion, or the old or revised 
diagnostic code 7805, based on limitation of function of 
affected part, the Board notes that at the January 2004 VA 
examination the veteran had no real functional impairment of 
the scar.  In fact, the veteran said that it was not a 
particular problem to him.  

January 2004 VA examination showed a large irregular scar 
over the upper lumbar distal chest area in the right side 
that covered approximately 5 by 10 inch of circumference, but 
this scar was nonadherent, nonpainful.  Accordingly, the 
Board finds that the veteran's service-connected scar of the 
right flank, with retained foreign body, is adequately 
compensated by the current 10 percent evaluation, and a 
higher evaluation is not warranted.  There is no indication 
from the evidence of record that the foreign body warrants 
consideration of muscle codes.  

ii.  Healed Scars of the Lumbosacral Area  

The veteran's service connected healed scars of the 
lumbosacral area are currently evaluated under Diagnostic 
Code 7805 as noncompensable.

The May 2002 VA examination report reflects that the scar was 
not tender to the veteran.  The scar was a six-inch wide 
oblique variegated scar over the lumbar area in the L3-L4 
area in the midline.  The clinical evidence does not 
demonstrate the veteran meets the schedular criteria for a 
compensable evaluation for his healed scar of the lumbosacral 
area under the old or revised rating criteria.  The scar is 
asymptomatic, not productive of any functional impairment, is 
not at least moderately disfiguring, and does not cover an 
area of 144 square inches (929 sq. cm.) or greater.  

After considering the evidence and all the applicable 
diagnostic codes, the Board finds that the preponderance of 
the evidence is against a finding that the veteran's scar, 
meets any criteria for a compensable rating and, therefore, 
the claim for an increased rating is denied.

iii.  Skin Graft Scars of the Right Thigh  

The veteran's service connected skin graft scars of the right 
thigh are currently evaluated under Diagnostic Code 7805 as 
noncompensable.

The May 2002 VA examination report revealed some skin graft 
scars over the right upper thigh.  None of these scars were 
tender to the veteran.  The clinical evidence does not 
demonstrate the veteran meets the schedular criteria for a 
compensable evaluation for his skin graft scars of the right 
thigh under the old or revised rating criteria.  The scars 
are asymptomatic, not productive of any functional 
impairment, are not at least moderately disfiguring, and have 
not been shown to cover an area of 144 square inches (929 sq. 
cm.) or greater.  

After considering the evidence and all the applicable 
diagnostic codes, the Board finds that the preponderance of 
the evidence is against a finding that the veteran's scars, 
meets any criteria for a compensable rating and, therefore, 
the veteran's claim for an increased rating is denied.

II.  TDIU 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  

With the increases granted herein, the veteran's service 
connected disabilities are residuals of fractures of the 
right pubic area, healed fracture acetabulum rated as 20 
percent disabling, healed fractures of the right transverse 
process of L-2, L-3, L-4 rated as 60 percent disabling, scar 
of the right flank, with retained foreign body rated as 10 
percent disabling, and scar of the right thorax, healed scars 
of the lumbosacral area, and skin graft scars of the right 
thigh (each rated as 0 percent disabling).  Thus, he meets 
the minimum schedular requirements for a TDIU under 38 C.F.R. 
§ 4.16(a).  However, the evidence must still show that he is 
unable to pursue a substantially gainful occupation due to 
his service-connected disabilities.  The issue, therefore, is 
whether the veteran's service-connected disabilities alone 
prevent him from engaging in substantially gainful 
employment.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

In this case, the evidence shows that the veteran completed 
three years of high school.  He reported that he last worked 
full time in 1980.  The May 2002 VA examiner's impression was 
that the veteran had severe degenerative arthritic changes in 
the lumbar spine along with degenerative arthritis of the 
right hip area.  The May 2002 VA examiner indicated that this 
gave the veteran significant impairment.  The veteran used a 
cane and permanently had restrictions.  He was limited in the 
standing and walking for only short periods of time before 
resting.  The veteran could not climb, squat, lift over 15 
pounds stoop, or kneel.  The January 2004 VA examiner's 
impression was that the veteran has severe degenerative disc 
disease of the lumbar spine and degenerative arthritis of the 
right hip area.  The January 2004 VA examiner thought that 
the veteran had significant functional impairment of minimal 
walking with a cane, probably not more than 15 minutes 
without a rest.  The veteran could not climb, squat, bend 
over or lift.  The Board notes that in 1988 the Social 
Security Administration found the veteran disabled based 
solely on the primary diagnosis of low back pain syndrome.  
No secondary diagnosis was given.  

Given the severity of the veteran's lumbar spine and right 
hip disabilities, and the May 2002 and January 2004 VA 
examiner's findings regarding the veteran's physical 
limitations, the Board finds that the evidence supports the 
claim for TDIU in this case.  

III.  Duties to notify and assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals of Veterans Claims (Court) stated 
that, under the VCAA, the Secretary must provide notice that 
informs the claimant of any information and evidence not of 
record which is necessary to substantiate the claim, 
information and evidence which VA will seek to provide, the 
information and evidence which the claimant is expected to 
provide and request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g).

VA satisfied these duties by means of letters to the veteran 
from the RO dated in April 2002 and May 2002 which addressed 
what the evidence must show to establish entitlement; what 
information or evidence was still needed from the appellant; 
what the appellant could do to help with the claim; VA's duty 
to assist the appellant to obtain evidence for the claim; and 
what had been received.  In this way, VA has satisfied its 
notice requirements including advising the veteran to submit 
all pertinent evidence he possesses.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), also 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  That was accomplished in this case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO has obtained the veteran's service medical 
records and his post service private and VA medical records 
and SSA records.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant was afforded VA medical examinations 
in connection with these claims.  Therefore, the Board 
concludes that no further assistance to the veteran is 
required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  Moreover, 
given the completeness of the present record which shows 
substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

An increased evaluation, to 20 percent, for residuals of 
fractures of the right pubic area, healed fracture acetabulum 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

An increased evaluation, to 60 percent for healed fractures 
of the right transverse process of L-2, L-3, L-4, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

An evaluation in excess of 10 percent for a scar of the right 
flank, with retained foreign body is denied.  

A compensable rating for healed scars of the lumbosacral area 
is denied.  

A compensable rating for skin graft scars of the right thigh 
is denied.  

A TDIU is granted, subject to the laws and regulations 
pertaining to the payment of monetary benefits.


REMAND

The Board finds that further development is necessary with 
respect to the remaining claim for a compensable rating for a 
scar of the right thorax prior to addressing the issue on 
appeal.  

The Board notes that the veteran has not been afforded a VA 
skin examination to determine the nature and severity of this 
service-connected scar of the right thorax.  The May 2002 and 
January 2004 VA spine examinations describe the other service 
connected skin disabilities but do not mention the scar of 
the right thorax.  Therefore, the veteran should be provided 
a VA skin examination for this disorder.  

Hence, the RO should arrange for the veteran to undergo VA 
examination at an appropriate VA medical facility for this 
disorder.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
well result in a denial of the claim.  See 38 C.F.R. § 3.655  
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to a scheduled examination, the RO must obtain and 
associate with the claims files copies of any notice(s) of 
the date and time of the examination sent to the veteran by 
the pertinent VA medical facility.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  Schedule the veteran for a skin 
examination to determine the nature and 
extent of the scar of the right thorax.  
The claims folders should be made 
available to the examiner for review, and 
the examiner should note such review in 
the report.  Any indicated tests and 
studies should be performed.  

The examiner should describe the size and 
appearance of any scars of the right 
thorax.  

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim 
remaining on appeal.  If any benefit 
sought on appeal remains denied, the RO 
must furnish the veteran and his 
representative an appropriate 
supplemental statement of the case and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


